DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 1/28/21 regarding application 15/305009 that was initially filed on 10/18/16. Claims 1-14 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/28/21 has been entered.

Information Disclosure Statement
The Information Disclosure Statements received on 11/24/20 and 1/20/21 have been considered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 6 - 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande, US 2014/0301451 A1 (hereinafter Deshpande) in view of Chen et. al., US 2014/0294063 A1 (hereinafter Chen).

	As for claim 1, Deshpande discloses a transmission apparatus ([0054], e.g., encoder) comprising: circuitry configured to classify ([0054], e.g., enhancement layer and base layer) image data of each picture ([0054], e.g., video) including moving picture data ([0054], e.g., video) into a plurality of layers ([0054], e.g., enhancement layer and base layer), encode ([0054], e.g., encoder) the classified image data of the picture in each of the plurality of layers ([0054], e.g., enhancement layer and base layer), and generate video data ([0059], e.g., video stream) having the encoded image data of the picture in each of the plurality of layers ([0054], e.g., enhancement layer and base layer); transmit ([0059], e.g., receive) the video data ([0059], e.g., video stream); transmit layer identification information ([0118], e.g., nuh_layer_id), the layer identification information ([0118], e.g., nuh_layer_id) identifying each of the plurality of layers ([0054], e.g., enhancement layer and base layer), and transmit ([0059], e.g., receive) information that specifies a plurality of a level designation values ([0118], e.g., nuh_layer_id), each of the plurality of level designation values having a corresponding one of a plurality of layer ranges ([0131], e.g., direct_dependency_flag) of a bit stream, the plurality of layer ranges ([0131], e.g., direct_dependency_flag) including a common one ([0131], e.g., direct_dependency_flag, note that the first item in each flag is common, i.e., the first item is always the indicator to dependency on layer 0) of the plurality of layers, wherein the layer identification information ([0118], e.g., nuh_layer_id) is different from the information that specifies the plurality of level designation values ([0131], e.g., direct_dependency_flag).
	Deshpande does not explicitly disclose transmit layer identification information in a header of each picture. 
	However, Chen teaches transmit layer identification information in a header of each picture ([0125], e.g., layer_id and picture parameter set).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Deshpande and Chen before him/her to modify the NAL unit type restrictions of Deshpande with the teaching of inter-layer reference picture restriction for high level syntax-only scalable video coding of Chen with a motivation to process the bitstream easily by finding the necessary information at a designated location.

claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Deshpande further discloses the circuitry is configured transmit, together with a profile ([0121], e.g., profile), the information ([0118], e.g., nuh_layer_id).

	As for claim 7, the claim recites a transmission method  of the transmission apparatus of claim 1, and is similarly analyzed.

	As for claim 8, the claim recites a reception apparatus of the transmission apparatus of claim 1, and is similarly analyzed.

	As for claim 11, the claim recites a reception method of the transmission apparatus of claim 1, and is similarly analyzed.

	2.	Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Chen, and further in view of Mochinaga et. al., US 2014/0125765 A1 (hereinafter Mochinaga).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Deshpande as modified by Chen does not explicitly teach the circuitry is configured to insert the information in a layer of a container containing the video data and transmit the information. 
([0039], e.g., MPEG2-TS) containing the video data ([0039], e.g., video) and transmit the information ([0039], e.g., transmission).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Deshpande, Chen, and Mochinaga before him/her to modify the NAL unit type restrictions of Deshpande with the teaching of transmission device, reception and playback device, transmission method, and reception and playback method of Mochinaga with a motivation to transmit both a 2D stream and a 3D stream with respect to the same program to a device that receives and plays back the 2D stream and the 3D stream for selective display of the video.

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. 
	Deshpande as modified by Chen does not explicitly teach the container is an MPEG2-TS, and the circuitry is configured insert the information under a program map table and transmit the information. 
	However, Mochinaga teaches the container is an MPEG2-TS ([0039], e.g., MPEG2-TS), and the circuitry is configured insert the information under a program map table and transmit the information ([0038], e.g., program map table).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Deshpande, Chen, and Mochinaga before him/her to modify the NAL unit type restrictions of Deshpande with the teaching of transmission device, reception and playback device, transmission method, and reception and playback method of Mochinaga with a motivation to transmit both a 2D stream and a 3D stream with respect to the same program to a device that receives and plays back the 2D stream and the 3D stream for selective display of the video.

	As for claim 9, the claim recites a reception apparatus of the transmission apparatus of claim 2, and is similarly analyzed.

	3.	Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Chen, and further in view of Zhu, US 2015/0181459 A1 (hereinafter Zhu).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Deshpande as modified by Chen does not explicitly teach the circuitry is configured insert the information in a metafile having meta-information related to the video data, and transmit the information. 
	However, Zhu teaches the circuitry is configured insert the information in a metafile having meta-information related to the video data, and transmit the information ([0033], e.g., media presentation description).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Deshpande, Chen, and Zhu before him/her to modify the NAL unit type restrictions of Deshpande with the teaching of end-to-end tunneling for multi-radio access technology of Zhu with a motivation to retrieve the media easily and quickly using the MPD file.

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 4. 
	Deshpande as modified by Chen does not explicitly teach the metafile is a media presentation description (MPD) file. 
	However, Zhu teaches the metafile is a media presentation description (MPD) file ([0033], e.g., media presentation description).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Deshpande, Chen, and Zhu before him/her to modify the NAL unit type restrictions of Deshpande with the teaching of end-to-end tunneling for multi-radio access technology of Zhu with a motivation to retrieve the media easily and quickly using the MPD file.

	As for claim 10, the claim recites a reception apparatus of the transmission apparatus of claim 4, and is similarly analyzed.

	4.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Chen, and further in view of Choi et. al., US 2016/0134879 A1 (hereinafter Choi 2).

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Deshpande as modified by Chen does not explicitly teach the circuitry is configured to insert the layer identification information into the header of a network abstraction layer (NAL) unit of each picture. 
	However, Choi 2 teaches the circuitry is configured to insert the layer identification information into the header of a network abstraction layer (NAL) unit of each picture (Fig. 4A, e.g., nal_unit_header and temporal_id).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Deshpande, Chen, and Choi 2 before him/her to modify the NAL unit type restrictions of Deshpande with the teaching of multi-layer video coding method and device, and multi-layer video decoding method and device of Choi 2 with a motivation to use the widely accepted and used standard to send the information that reduces design cost and time.

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Deshpande as modified by Chen does not explicitly teach the circuitry is configured to insert the information into a sequence parameter set (SPS) unit of each picture. 
	However, Choi 2 teaches the circuitry is configured to insert the information into a sequence parameter set (SPS) unit of each picture ([0068], e.g., layer ID and SPS).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Deshpande, Chen, and Choi 2 before him/her to modify the NAL unit type restrictions of Deshpande with the teaching of multi-layer video coding method and device, and multi-layer video decoding method and device of Choi 2 with a motivation to use the widely accepted and used standard to send the information that reduces design cost and time.

	5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Chen, and further in view of Branam et. al., US 2007/0220553 A1 (hereinafter Branam).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Deshpande as modified by Chen does not explicitly teach the information that specifies the plurality of level designation values includes, for each of the plurality of layer ranges, a maximum value that indicates an identifier of an uppermost layer of the respective layer range and a minimum value that indicates a lowest layer of the respective layer range. 
	However, Branam teaches the information that specifies the plurality of level designation values includes, for each of the plurality of layer ranges, a maximum value that indicates an identifier of an uppermost layer of the respective layer range and a minimum value that indicates a lowest layer of the respective layer range ([0129], e.g., ranges, minimum, and maximum).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Deshpande, Chen, and Branam before him/her to modify the NAL unit type restrictions of Deshpande with the teaching of methods, systems, and computer program products for providing customized content of Branam with a motivation to transmit a minimum number of values to indicate any consecutive set of numbers for quick and intuitive programming and processing .

Response to Arguments
Applicant 's arguments filed 1/28/21 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 1 that Deshpande and Chen does not disclose the plurality of layer ranges including a common one of the plurality of layers. Examiner respectfully disagrees. As presented above, Deshpande discloses the limitation.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2016/0073127 A1 discloses an interlayer video decoding method and apparatus and an interlayer video encoding method and apparatus. 
        2.    US 2012/0183059 A1 discloses reduction of processing loads, when pictures included in a video signal are classified into layers so as to belong to their respective layers. 
        3.    US 2016/0286239 A1 discloses an image processing device and method which are capable of suppressing a reduction in an increase in coding efficiency. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485